Title: From Thomas Jefferson to George Muter, 7 February 1781
From: Jefferson, Thomas
To: Muter, George





Specie





Artificers of the best kind
5/. 
or
25℔.
tobacco


Common Do.
3/9

18¾



Boat wrights of the best kind
7/6

37½



Common Do.
 5/. 

25



Waggon Conductors
 5/. 

25



Waggoners
2/6

12½



Labourers good
2/ 

10



Express riders
2/6

12½




4 horse teams and drivers
 10/. 

50.



2 horse teams and drivers
7/6

37½



Sir
In Council Feby 7. 1781.
It being necessary that there should be an agreement in the prices given by the Continental and State Quartermasters, you will be pleased to order the State Q.M. not to exceed the above rates of daily hire in any future contracts. Those Contracts already in existence we are not at liberty to reduce. I am Sir Yr. very hble Servt,

Th: Jefferson

